Citation Nr: 0724444	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to DDT and Lindane.

2.  Entitlement to service connection for a claimed enlarged 
prostate disorder.

3.  Entitlement to service connection for claimed 
hypertension.

4.  Entitlement to service connection for claimed type II 
diabetes mellitus.

5.  Entitlement to service connection for a claimed urinary 
tract disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 1964 
with subsequent service in the Army reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in May 2005.


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to hypertension or diabetes mellitus 
during his period of active duty service or within one year 
of discharge therefrom or for a period of active duty for 
training.

2.  The currently demonstrated hypertension and diabetes 
mellitus are not otherwise shown to be due to any event or 
incident of the veteran's period of active service.  

3.  The veteran is not shown to have manifested complaints or 
findings referable to an enlarged prostate or urinary tract 
problems during his period of active duty service or for a 
period of active duty for training.

4.  The currently demonstrated prostate and urinary tract 
disorders are not otherwise shown to be due to any event or 
incident of the veteran's period of active service.  

5.  The veteran is not shown to have a current disability 
productive of residuals of exposure to DDT and Lindane.


CONCLUSIONS OF LAW

1.  The veteran's disabilities manifested by hypertension and 
diabetes mellitus, are not due to disease or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran does not have disability manifested by an 
enlarged prostate disorder, urinary tract disorder, or 
residuals of exposure to DDT and Lindane due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties and Applicable Regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 C.F.R. 
§ 3.159(c)(4).  

Recently in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In this case, however, there is no evidence that indicates 
that there is a link between the veteran's claimed disorders 
and his service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a July 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet.App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.  

Here, the noted VCAA letter was issued prior to the appealed 
September 2003 rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter, the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.   

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension and 
diabetes mellitus, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
38 U.S.C.A. § 101(24) makes clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).

Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training, or from injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101, 106, 1110, 1131.

A careful review of the claims folder shows that the service 
medical records for the veteran's period of active duty 
service are missing.  (A statement of unavailability of 
service records dated in June 2003, which chronicles efforts 
the RO took to obtain the records, is of record.)  The 
veteran was advised of this fact in a letter mailed to him in 
March 2003.  VA has a heightened duty to assist the veteran 
when records are missing and presumed to have been destroyed.  
Cuevas. v. Principi, 3 Vet. App. 542 (1992).  The Board 
observes that VA has attempted to obtain records of treatment 
from alternative sources including Walter Reed Army Hospital 
and private physicians.  However, the veteran's medical 
records were still unable to be located.  

In his April 2005 statement in support of claim, the veteran 
indicated that subsequent to service, he received treatment 
for his disabilities from private doctors following his 
discharge from active service.  He reported that one doctor 
had retired and his records were no longer available.  His 
two other doctors were now deceased and there was no transfer 
of any pertinent medical records.  Thus, no further efforts 
to obtain such records are therefore necessary.  See 
generally Counts v. Brown, 6 Vet. App. 473, 477 (1994) (there 
is no duty to assist when the appellant acknowledges the 
unavailability of records), quoting Porter v.Brown, 5 Vet. 
App. 233, 237 (1993) (VA has no duty to seek to obtain that 
which does not exist).  

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the VCAA.  No further actions need be 
undertaken on the veteran's behalf.

II.  Factual Background

Service medical records from the veteran's period of reserve 
service document the veteran's history of treatment for his 
disabilities.  These records indicate the veteran was first 
diagnosed with hypertension in May 1984.  A February 1992 
reserve record indicated the veteran was recently diagnosed 
with diabetes.  The remaining records document the history of 
treatment for his other disabilities.  

From December 1969 to November 1999, the veteran is shown to 
have received treatment in a private medical facility for his 
various disabilities.  In a December 1969 medical record, he 
was initially treated for a urinary condition.  The remaining 
records chronicled his history of treatment for the prostate 
condition.  Further, VA treatment records from April 1999 to 
January 2006 are replete with reference to complaints and 
treatment for the claimed disabilities.

Finally, according to sworn testimony the veteran provided in 
May 2005, the onset of problems associated with his prostrate 
was in 1966.  He testified that he was initially treated for 
hypertension and diabetes in the 1980s, and he was treated 
for urinary tract problems in the 1970s.  

III.  Hypertension and Diabetes

Presently, the Board notes that the earliest evidence of 
record of hypertension is in May 1984 at which time the 
veteran underwent a routine quadrennial service physical 
examination.  In addition, a February 1992 reserve medical 
record indicated the veteran was recently diagnosed with 
diabetes.  Private treatment records from Dr. L.M. dated 
beginning in November 1991 show that the veteran's blood 
sugar levels were being monitored and that he had been 
prescribed Micronaise.  Thus, neither the evidence shows, nor 
does the veteran contend, that his hypertension and diabetes 
were present during his period of active duty service from 
June 1961 to June 1964, or until several years thereafter.  
There is also no competent medical evidence of record that 
shows that the veteran's hypertension and diabetes are 
otherwise etiologically related to an incident of the 
veteran's service, to include the claimed exposure to DDT and 
Lindane.  Finally, the evidence does not show that these 
diseases manifested during a period of active duty for 
training.  

Currently, the only evidence of record supporting the 
veteran's claims of a nexus between his claimed disabilities 
and his active duty service is his various lay statements.  
While the veteran is certainly competent to describe symptoms 
capable of lay observation, he has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Thus, the veteran's claims for 
hypertension and diabetes mellitus must be denied.

IV.  Enlarged Prostate Disorder and Urinary Tract Disorder 

Subsequent to the veteran's period of active duty service, 
the Board is aware that the veteran initially received 
treatment in a private medical facility for a urinary 
condition in December 1969.  Additionally, the Board is aware 
that private medical records from December 1969 to November 
1999 are replete with reference to complaints and treatment 
for an enlarged benign prostate condition.  Further, these 
records indicate a history of elevated PSA levels and 
chronicle a history of biopsies of the prostate that returned 
negative results.  Additionally, VA treatment records from 
April 1999 to January 2006 are replete with reference to 
complaints and treatment for the urinary tract and enlarged 
prostate disorders. 

Thus, neither the evidence shows, nor does the veteran 
contend, that his urinary tract and prostate disorders were 
present during his period of active duty service from June 
1961 to June 1964.  With respect to the urinary tract 
disorder, however, the veteran has contended that he was 
exposed to venereal disease on various occasions during his 
service in Korea.  He maintains that he was advised by a VA 
physician that his urinary tract disability is the result of 
exposure to venereal disease.  The Board observes that when 
the veteran presented for treatment of his urethra in 
December 1969, at that time it was noted that the veteran had 
had a neisseria infection about seven months prior.  No 
history of exposure to venereal disease during service was 
reported by the veteran at that time.  The Board accords 
greater probative value to the history the veteran reported 
in 1969 during the course of medical treatment than the 
veteran's recollection of events decades later.  There is no 
competent medical evidence of record that shows that the 
veteran's prostate and urinary tract disorders are otherwise 
etiologically related to an incident of the veteran's 
service, to include the claimed exposure to DDT and Lindane 
and venereal disease.  As previously discussed, the veteran 
is certainly competent to describe symptoms capable of lay 
observation with regard to these conditions; however, he is 
not competent to render a diagnosis or an opinion as to 
medical causation.  Finally, the evidence does not show that 
these diseases manifested during a period of active duty for 
training.  

Since there is not an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue, the benefit of the doubt is not in favor of the 
veteran.  See Gilbert v. Derwinski, at 55 (1990).  Thus the 
veteran's claims for enlarged prostate disorder and urinary 
tract disorder must be denied.

V.  Residuals of Exposure to DDT and Lindane

The veteran has asserted that he suffers from residuals of 
exposure to DDT and Lindane.  He, however, has presented no 
medical evidence to show current disability related thereto, 
despite the fact that he was notified of the requirement of 
such evidence.  Exposure to DDT and Lindane, in and of 
itself, is not considered a disability for VA purposes.  In 
the absence of current disability related to claimed 
residuals of exposure to DDT and Lindane, the preponderance 
of the evidence is against the veteran's claims of service 
connection.

Because the preponderance of the evidence is against the 
veteran's claim, VA is not required to resolve the benefit of 
the doubt in favor of the veteran.  See Gilbert v. Derwinski, 
at 55 (1990).  Thus, the veteran's claim must be denied. 

        (CONTINUED ON NEXT PAGE)
        
        
        
        
        
        
        
        
        
        

ORDER

Service connection for residuals of exposure to DDT and 
Lindane is denied.

Service connection for a claimed enlarged prostate disorder 
is denied.

Service connection for claimed hypertension is denied.

Service connection for claimed type II diabetes mellitus is 
denied.

Service connection for a claimed urinary tract disorder is 
denied.



____________________________________________
T. A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


